Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 1 of 30 PageID #: 185




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 JOSE MANUEL REQUENA and                     )
 OSCAR REQUENA, Individually and             )
 On Behalf of the Estate of Maria Hernandez, )
                                             )
               Plaintiffs,                   )
                                             )
 vs.                                         )        Case No. 9:20-cv-00147-RC-ZJH
                                             )
 PILGRIM’S PRIDE CORPORATION,                )
                                             )
               Defendant                     )

                    DEFENDANT PILGRIM’S PRIDE CORPORATION’S
                     MOTION TO DISMISS AND BRIEF IN SUPPORT

        Defendant Pilgrim’s Pride Corporation (“Pilgrim’s”) moves the Court for an order

 dismissing Plaintiffs’ claims with prejudice. In support of this Motion to Dismiss (“Motion”),

 Pilgrim’s states as follows:

                                        I.     Introduction

        Plaintiffs’ mother, Maria Hernandez, passed away on May 8, 2020. Although Plaintiffs

 allege Ms. Hernandez died from complications associated with COVID-19 and seek to hold

 Pilgrim’s liable, they have not stated cognizable claims against Pilgrim’s. Thus, the case should

 be dismissed under Rule 12(b)(6) for failure to state a claim upon which relief can be granted.

        To succeed on their negligence claim, Plaintiffs must show Pilgrim’s breached a duty it

 owed to Ms. Hernandez and that such breach caused Ms. Hernandez’s death. Without that breach

 and a causal connection between the breach and Ms. Hernandez’s death, Plaintiffs cannot assert a

 viable negligence claim against Pilgrim’s. Yet, Plaintiffs have not pled any facts demonstrating

 the necessary breach of duty or causal link. Thus, Plaintiffs’ negligence claim should be dismissed.




                                                  1
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 2 of 30 PageID #: 186




        Plaintiffs’ gross negligence claim also fails because the allegations show Pilgrim’s did not

 (1) engage in any activity that objectively involved an extreme degree of risk to Ms. Hernandez or

 (2) had actual knowledge that an extreme degree of risk existed but nevertheless proceeded with

 conscious indifference to the rights, safety, or welfare of Ms. Hernandez. As a matter of law,

 asking Ms. Hernandez to work in the Shipping and Labeling department did not involve an extreme

 degree of risk. Likewise, Plaintiffs fail to plead facts explaining how Pilgrim’s proceeded with

 conscious indifference to the rights, safety, or welfare of Ms. Hernandez when Pilgrim’s

 implemented numerous safety measures in response to COVID-19. In fact, the Complaint does

 not address Pilgrim’s safety measures at all, let alone attempt to explain why they were inadequate.

        Alternatively, if Plaintiffs pleaded cognizable negligence and gross negligence claims,

 which Pilgrim’s denies, Plaintiffs’ claims are still not viable because the Defense Production Act

 of 1950 (“DPA”) both preempts Plaintiffs’ state tort claims under the Supremacy Clause and

 provides immunity from liability under the circumstances of this case. Faced with national meat

 shortages due to conflicting state and local laws operating to close or restrict the operations of

 meatpacking plants with COVID-19 outbreaks, the President signed into law Executive Order No.

 13917 (the “Food Supply Executive Order”). With the Food Supply Executive Order, the

 President explicitly directed meat and poultry processors—like Pilgrim’s—to continue operating

 during the national emergency caused by the COVID-19 pandemic so that Americans would have

 access to critical sources of protein. The Executive Order federalized meatpacking worker

 protection, setting the Centers for Disease Control and Prevention’s (“CDC”) guidelines and the

 Occupational Safety and Health Administration (“OSHA”) guidance as the governing standards

 for meat and poultry producers during the pandemic. Plaintiffs’ state-law tort claims are barred

 by the Supremacy Clause because, in these circumstances, state tort laws operate as an obstacle to



                                                  2
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 3 of 30 PageID #: 187




 the enforcement of federal law and policy. Likewise, under the DPA, Pilgrim’s cannot “be held

 liable for damages or penalties for any act or failure to act resulting directly or indirectly from

 compliance with” the Food Supply Executive Order.

        Alternatively, this case should be dismissed or, at a minimum, stayed under the primary

 jurisdiction doctrine. Plaintiffs’ causes of action require a determination of whether, in what

 circumstances, and to what extent a poultry processing company like Pilgrim’s can be held

 responsible if an employee allegedly contracts COVID-19 in the workplace and dies as a result of

 that infection. Another federal district court in a COVID-19 case involving workers in a meat

 processing plant has already determined that the primary jurisdiction doctrine requires referral of

 these issues to OSHA because they fall squarely within the rubric of OSHA’s special competence

 and mission of enforcing occupational safety and health standards. In the event this Court does

 not dismiss Plaintiffs’ claims, it should hold likewise.

        Finally, Plaintiffs’ request for exemplary damages should be dismissed because

 (1) Plaintiffs’ only claim that would support such damages—gross negligence—should be

 dismissed for the reasons stated above and (2) Plaintiffs’ demand for punitive damages is

 preempted by federal law. Pursuant to President Trump’s invocation of the DPA and subsequent

 agency directives, the federal government assumed exclusive authority to regulate meat and

 poultry processing facilities during the COVID-19 pandemic and, as such, the federal government

 is the sole authority that may sanction a poultry processor for the manner in which it responds to

 the risk of COVID-19 transmission while operating.         Because the federal government has

 completely preempted the field in which Plaintiffs seek to sanction and control Pilgrim’s conduct

 and state law stands as an obstacle to federal policies and objectives, Plaintiffs’ request for

 exemplary damages is preempted by federal law and should be dismissed.



                                                   3
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 4 of 30 PageID #: 188




                                   II.     Statement of the Issues

        In accordance with Local Rule CV-7(a)(1), Pilgrim’s identifies the following issues to be

 decided by the Court:

        1.      Given Plaintiffs’ failure to plead facts sufficient to show (1) breach of a duty to Ms.

 Hernandez, (2) that Pilgrim’s caused Ms. Hernandez’s death, (3) that Pilgrim’s conduct involved

 an extreme degree of risk, or (4) that Pilgrim’s acted in conscious indifference to the rights, safety,

 or welfare of Ms. Hernandez, should Plaintiffs’ claims for negligence and gross negligence be

 dismissed under Rule 12(b)(6)?

        2.      Considering the President’s invocation of the DPA in the Food Supply Executive

 Order (Executive Order No. 13917) and the Order’s recognition that poultry processors constitute

 critical infrastructure that must remain open and operational during the national emergency caused

 by the COVID-19 pandemic, (1) does the Supremacy Clause of the United States Constitution

 preempt Plaintiffs’ claims or (2) does the DPA’s immunity to liability provision in 50 U.S.C.

 § 4557 bar Plaintiffs’ claims against Pilgrim’s?

        3.      If the Court does not dismiss Plaintiffs’ claims for failure to state a claim, should it

 nevertheless dismiss or stay this case pursuant to the primary jurisdiction doctrine so that the case

 may be referred to OSHA to allow OSHA to employ its specialized knowledge and experience in

 determining whether Pilgrim’s complied with OSHA guidance while continuing to operate in

 accordance with the Food Supply Executive Order (Executive Order No. 13917)?

        4.      If the Court does not dismiss the case in its entirety, should it dismiss Plaintiffs’

 request for exemplary damages as a result of (1) Plaintiffs’ failure to plead a viable claim for gross

 negligence and (2) the preemption of exemplary damages as a state law remedy by contrary federal

 law applicable to this case?



                                                    4
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 5 of 30 PageID #: 189




                                      III.   Factual Background

         This lawsuit was filed by the sons of a deceased employee of Pilgrim’s Lufkin poultry

 processing plant. (See generally Plaintiffs’ First Amended Complaint [ECF 14] (“Compl.”).) On

 May 8, 2020, Maria Hernandez passed-away. (Id. ¶ 5.) Her sons, Plaintiffs Jose Manuel Requena

 and Oscar Requena, claim Ms. Hernandez died “of complications related to COVID-19 . . .” (Id.)

         In an attempt to establish a link between Ms. Hernandez’s employment at Pilgrim’s Lufkin

 poultry processing plant and her death, Plaintiffs contend Ms. Hernandez was “instructed to report

 to work in the Shipping and Labeling department” of Pilgrim’s meat processing facility “to fill in

 for Pilgrim’s workers who were absent due to a COVID-19 outbreak.” (Id. ¶ 18.) Plaintiffs also

 contend in conclusory fashion that the Shipping and Labeling department was “a hot spot in the

 Lufkin plant known to Pilgrim’s management but not disclosed to line workers such as Ms.

 Hernandez.” (Id.) Plaintiffs allege Pilgrim’s committed negligence and gross negligence by

 sending Ms. Hernandez to work in the Shipping and Labeling department, supposedly without

 providing her adequate warnings or personal protective equipment (“PPE”) and without taking

 reasonable steps to render the area safe. (Id. ¶¶ 24-36.) Plaintiffs also blame Pilgrim’s for not

 shutting down the Lufkin meat processing facility completely like “other employers.” (Id. ¶ 9.)

         Importantly, Plaintiffs do not allege Ms. Hernandez tested positive for COVID-19 on or

 before her last day at the Pilgrim’s Lufkin meat processing plant—Monday, May 4, 2020. (Id.

 ¶¶ 20, 22.) Instead, the Complaint shows Ms. Hernandez did not visit a doctor or get tested for

 COVID-19 until a Pilgrim’s nurse recommended she do so and after Ms. Hernandez left Pilgrim’s

 for the last time. (See id. ¶ 20.)

         The lawsuit also does not allege Ms. Hernandez worked alongside any Pilgrim’s employee

 infected with COVID-19, let alone any employee Pilgrim’s knew to be infected with COVID-19.

 (See generally id.) Plaintiffs similarly fail to address the many safety precautions Pilgrim’s
                                                  5
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 6 of 30 PageID #: 190




 implemented in response to COVID-19 or explain how those precautions were inadequate. (See

 generally id.) In short, the Complaint relies entirely on conclusory allegations rather than facts

 that could support the causes of action Plaintiffs seek to assert.

                                  IV.    Argument and Authorities

 A.     The legal standard for dismissal under Rule 12(b)(6).

        To avoid dismissal under Rule 12(b)(6), Plaintiffs must allege “enough facts to state a claim

 to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

 Plaintiffs’ allegations must include sufficient facts to “nudge[] [their] claims across the line from

 conceivable to plausible.” Id.

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

 court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, minimum pleading standards “require[] more

 than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

 do.” Twombly, 550 U.S. at 555. This standard “demands more than an unadorned, the-defendant-

 unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 677. Instead, Plaintiffs must plead “enough

 facts to state a claim to relief that is plausible on its face,” whose allegations are “enough to raise

 a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        Although “a court must accept as true all of the allegations contained in a complaint,” that

 principle is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. In other words, the Court

 is “not bound to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550

 U.S. at 555. Thus, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. “Nor does a complaint suffice if

 it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

 550 U.S. at 557).

                                                   6
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 7 of 30 PageID #: 191




 B.     Plaintiffs cannot succeed on their negligence claim.

        To prove their negligence claim, Plaintiffs “must establish a duty, a breach of that duty,

 and damages proximately caused by the breach.” Kroger Co. v. Elwood, 197 S.W.3d 793, 794

 (Tex. 2006). Here, Plaintiffs’ allegations fail to satisfy the elements of their negligence claim.

        1.      Plaintiffs do not allege facts sufficient to show Pilgrim’s breached any duty.

        Pilgrim’s had only “a duty to use ordinary care in providing a safe workplace” for Ms.

 Hernandez. Id. But Plaintiffs seek to impose additional extraordinary duties on Pilgrim’s. (See

 generally Compl.) Whether such duties exist “is a threshold inquiry and a question of law” and

 “liability cannot be imposed if no duty exists.” Elwood, 197 S.W.3d at 794.

        Importantly, “an employer is not an insurer of its employees’ safety,” and an employer

 “owes no duty to warn of hazards that are commonly known or already appreciated by the

 employee.” Id. The Texas Supreme Court has repeatedly reaffirmed this rule. See, e.g., Nabors

 Drilling, U.S.A., Inc. v. Escoto, 288 S.W.3d 401, 412 (Tex. 2009) (collecting and citing several

 cases for the proposition that “the employer ‘owes no duty to warn of hazards that are commonly

 known or already appreciated by the employee’”). Moreover, employers are not strictly liable for

 employees’ safety. Union Pac. R.R. Co. v. Nami, 498 S.W.3d 890, 899 (Tex. 2016). Despite these

 longstanding rules of black letter law, Plaintiffs seek to turn Pilgrim’s into an insurer of Ms.

 Hernandez’s safety and impose a duty to warn Ms. Hernandez about the well-known potential

 hazards associated with COVID-19.

        Plaintiffs’ allegations show no such warning was necessary because Ms. Hernandez

 already appreciated the risks associated with contracting COVID-19.            Plaintiffs admit Ms.

 Hernandez was “aware of the COVID-19 threat” and claim she engaged in social distancing based

 on her appreciation of the risk. (Compl. ¶ 18.) They also admit Texas Governor Greg Abbott “had

 declared a statewide emergency” due to COVID-19 by March 13, 2020—several weeks before

                                                   7
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 8 of 30 PageID #: 192




 Ms. Hernandez went to work in the Shipping and Labeling department on or around April 23,

 2020. (See id. ¶¶ 5, 19.) Under these circumstances, the Court should hold as a matter of law that

 Pilgrim’s did not have a duty to warn Ms. Hernandez regarding the risks of COVID-19 because

 they were “already appreciated by the employee.” Elwood, 197 S.W.3d at 794.

        Plaintiffs’ theory of liability in this case is analogous to that rejected by the Texas Supreme

 Court in Nami. In that case, a railroad employee who contracted West Nile virus from a mosquito

 bite tried to hold his employer strictly liable even though railroads—like other employers—are

 merely required “to provide their employees reasonably safe places to work.” Nami, 498 S.W.3d

 at 891. The Court noted it was impossible to exclude mosquitos from the work site—just as it is

 impossible to completely exclude the COVID-19 virus from any location in the midst of a global

 pandemic. Moreover, the “prevalence of mosquitoes in the Sweeny area was painfully obvious to

 all” and the “danger of mosquito-borne West Nile virus was well-known to the public.” Id. at 898.

 Thus, the employer was not required to provide the additional safety measures suggested by the

 plaintiff. See id. (“Mosquito repellent and long-sleeve shirts might have reduced the number of

 bites, but neither would have prevented infection, and Union Pacific was not obligated to provide

 either.”). In short, holding an employer liable under such circumstances would make it “strictly

 liable and an insurer of its employees’ safety.” Id. at 899. The same is true in this case.

        In addition, Plaintiffs must show that a reasonable person would have acted differently

 from Pilgrim’s. See id. at 896 (under “fundamental common-law principles,” “negligence means

 the failure to use ordinary care—failing to do what a reasonable person like the defendant would

 have done under the same or similar circumstances—to protect against unreasonable risk of

 harm”). Here, Plaintiffs include no allegations regarding the steps Pilgrim’s took to prevent the

 spread of COVID-19; nor do they allege what different actions a reasonable person would have



                                                  8
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 9 of 30 PageID #: 193




 taken. (See generally Compl.) Without such allegations, Plaintiffs cannot show Pilgrim’s

 breached any duty to Ms. Hernandez or that Pilgrim’s conduct caused Ms. Hernandez to contract

 COVID-19. Accordingly, Plaintiffs cannot satisfy the elements of their negligence claim, and the

 Court should dismiss the claim with prejudice. See Elwood, 197 S.W.3d at 794 (Plaintiffs “must

 establish a duty, a breach of that duty, and damages proximately caused by the breach.”).

        2.      Plaintiffs do not allege facts showing that any conduct by Pilgrim’s caused Ms.
                Hernandez’s death.

        Plaintiffs also cannot satisfy the final element of their negligence claim—“damages

 proximately caused by the breach.” Elwood, 197 S.W.3d at 794. Plaintiffs’ negligence claim is

 premised on the assumption that Ms. Hernandez contracted COVID-19 due to her employment at

 Pilgrim’s Lufkin facility. But Plaintiffs fail to allege facts showing a causal link between Ms.

 Hernandez’s employment with Pilgrim’s and her COVID-19 infection—i.e., facts that would

 “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        Plaintiffs’ Complaint does not include any allegations about the manner in which Ms.

 Hernandez contracted COVID-19. (See generally Compl.) Instead, Plaintiffs added a conclusory

 allegation to their Amended Complaint stating Ms. Hernandez “was exposed to the virus” in the

 Shipping and Labeling department. (Id. ¶ 31.) But Plaintiffs fail to allege facts that would support

 a finding that COVID-19 was present in the Shipping and Labeling department when Ms.

 Hernandez was working there. In short, Plaintiffs want the Court to assume Ms. Hernandez

 contracted COVID-19 through her employment with Pilgrim’s because other Pilgrim’s employees

 were diagnosed with COVID-19 at some point before Ms. Hernandez even worked in the

 department. But the fact that other Pilgrim’s employees also contracted COVID-19 does not show

 Ms. Hernandez was infected with COVID-19 by those employees or while she was working at

 Pilgrim’s Lufkin chicken processing facility.


                                                  9
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 10 of 30 PageID #: 194




        Plaintiffs’ theory of causation in this case is analogous to the conspiracy theory that was

 rejected in Twombly.     See 550 U.S. at 555. Twombly involved allegations of an antitrust

 conspiracy. The Supreme Court held that “stating such a claim requires a complaint with enough

 factual matter (taken as true) to suggest that an agreement was made.” Id. at 556. Moreover, “an

 allegation of parallel conduct and a bare assertion of conspiracy will not suffice.” Id. That is

 because parallel conduct, without more, does not show an agreement existed. Id. at 556-57.

        The same logic applies here.       For several months, COVID-19 has been spreading

 throughout Texas. The fact that some employees at Pilgrim’s Lufkin plant contracted COVID-19

 while there was parallel spread in the community does not indicate any of those employees was

 infected with the disease at their place of employment. Indeed, the parallel spread of COVID-19

 within the larger community shows Pilgrim’s employees could have contracted COVID-19 outside

 the workplace. And even accepting as true Plaintiffs’ allegation that a higher percentage of

 Pilgrim’s Lufkin employees contracted COVID-19 than the general population (see Compl. ¶ 8),

 the Court nevertheless “must not allow evidence of temporal correlation to serve as a substitute

 for science-based causation evidence.” Huss v. Gayden, 571 F.3d 442, 459 (5th Cir. 2009).

 Indeed, the Fifth Circuit and Supreme Court have said time and again that “correlation does not

 imply causation.” Ryder v. Union Pac. R.R. Co., 945 F.3d 194, 202 (5th Cir. 2019).

        Importantly, Plaintiffs do not allege Ms. Hernandez had contact with any Pilgrim’s

 employee who was diagnosed with COVID-19, let alone that she had the sort of sustained contact

 at work that is likely to lead to transmission of the virus. (Compl. ¶ 19.) Instead, Plaintiffs rely

 on conclusory allegations devoid of factual enhancement—precisely the sort of allegations the

 Supreme Court held to be insufficient in Iqbal. See 556 U.S. at 678.




                                                 10
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 11 of 30 PageID #: 195




        Plaintiffs’ allegations also show that employees who were sick or believed they may have

 had contact with COVID-19 stopped coming to work and went to get tested. (See id. ¶ 13

 (“According to a Pilgrim’s employee, as reported in the Lufkin Daily News, the Shipping and

 Labeling department at Pilgrim’s was consistently understaffed during the pandemic due to illness,

 employees being tested, or absenteeism.”).) Thus, Plaintiffs’ allegations show Pilgrim’s did not

 expose employees to COVID-19, negligently or otherwise.

        To plead a viable claim for negligence, Plaintiffs must do more than speculate that Ms.

 Hernandez could have been infected with COVID-19 at her place of employment. They must

 plead facts that, if taken as true, would allow a fact finder to determine that Ms. Hernandez actually

 contracted COVID-19 at work and as a result of Pilgrim’s failure to comply with a legal duty.

 Because the Complaint does not include such allegations, Plaintiffs have not asserted facts

 sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        Given Plaintiffs’ failure to allege Ms. Hernandez had contact with any Pilgrim’s employee

 who had COVID-19, the Complaint does not plausibly allege that Ms. Hernandez contracted

 COVID-19 at Pilgrim’s Lufkin facility.         To “nudge[] [their] claims across the line from

 conceivable to plausible,” Plaintiffs would have to allege Ms. Hernandez, her family, and anyone

 else with whom she had contact outside of work in the two or three weeks prior to her death, had

 no contact with a person infected with COVID-19, and instead that Ms. Hernandez’s only exposure

 to COVID-19 occurred within the walls of Pilgrim’s Lufkin plant. Twombly, 550 U.S. at 570. But

 Plaintiffs do not make those allegations, and no amount of discovery will prove such a causal

 theory. Instead, all Plaintiffs have alleged is the same sort of parallel conduct the United States

 Supreme Court found insufficient in Twombly. See 550 U.S. at 570. Thus, the Court should grant

 this Motion and dismiss Plaintiffs’ negligence claim for lack of causation.



                                                  11
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 12 of 30 PageID #: 196




 C.     Plaintiffs’ gross negligence claim is not viable.

        Plaintiffs must establish two elements to succeed on their gross negligence cause of action:

 “‘(1) viewed objectively from the actor’s standpoint, the act or omission complained of must

 involve an extreme degree of risk, considering the probability and magnitude of the potential harm

 to others; and (2) the actor must have actual, subjective awareness of the risk involved, but

 nevertheless proceed[s] in conscious indifference to the rights, safety, or welfare of others.’”

 Boerjan v. Rodriguez, 436 S.W.3d 307, 311 (Tex. 2014). Plaintiffs cannot satisfy either element.

        1.      Plaintiffs’ allegations do not constitute an objectively extreme degree of risk.

        Even assuming Ms. Hernandez contracted COVID-19 through her employment, Plaintiffs

 must still show that asking Ms. Hernandez to work in the Shipping and Labeling department

 constituted an objectively extreme degree of risk from Pilgrim’s point of view to succeed on their

 gross negligence claim. Boerjan, 436 S.W.3d at 311. This objective element of gross negligence

 is “a function of both the magnitude and the probability of the potential injury” and cannot be

 satisfied if Pilgrim’s alleged conduct “merely create[d] a remote possibility of serious injury.”

 Universal Servs. Co. v. Ung, 904 S.W.2d 638, 641 (Tex. 1995). Instead, Pilgrim’s alleged actions

 “must create the ‘likelihood of serious injury’ to the plaintiff.” Id.

        Conduct that is merely negligent also cannot support a claim for gross negligence. See

 Medina v. Zuniga, 593 S.W.3d 238, 249 (Tex. 2019) (“The objective gross-negligence standard

 must remain functionally distinguishable from ordinary negligence.”). Instead, whether conduct

 objectively involves an extreme degree of risk “is ‘a threshold significantly higher than the

 objective “reasonable person” test for negligence.’” Id. (emphasis added). Acts that are “‘merely

 thoughtless, careless, or not inordinately risky cannot be grossly negligent.’” Id.

        Plaintiffs’ Complaint is bereft of allegations supporting the gross negligence claim.

 Plaintiffs allege in conclusory fashion that “Pilgrim’s created an extreme risk of harm by failing

                                                   12
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 13 of 30 PageID #: 197




 to adequately address the outbreak before sending additional workers from other departments into

 the Shipping and Labeling department.” (Compl. ¶ 34.) But Plaintiffs do not allege what steps

 Pilgrim’s should have taken in response to COVID-19 or address the steps Pilgrim’s did take. (See

 generally id.) Without addressing those matters, Plaintiffs cannot show there was an objectively

 extreme degree of risk. See Boerjan, 436 S.W.3d at 311.

        Importantly, the objective degree of risk must be judged “from the viewpoint of the

 defendant at the time the events occurred, without viewing the matter in hindsight.”

 Transportation Ins. Co. v. Moriel, 879 S.W.2d 10, 23 (Tex. 1994) (emphasis added). Thus, the

 fact that serious injury ultimately occurs in a given case cannot prove there was a high level of risk

 that serious injury was likely to occur. That is because “the magnitude of the injury may be entirely

 disproportionate to the riskiness of the behavior.” Id. Thus, the allegation that Ms. Hernandez

 passed away due to complications related to COVID-19 does not indicate Pilgrim’s engaged in

 behavior that objectively involved an extreme degree of risk. See id. (“If somebody has suffered

 grave injury, it may nevertheless be the case that the behavior which caused it, viewed

 prospectively and without the benefit of hindsight, created no great danger.”).

        Here, Plaintiffs do not allege facts showing it was extremely risky for Pilgrim’s to ask Ms.

 Hernandez to work in the Shipping and Labeling department. Plaintiffs do not allege Pilgrim’s

 knew that any employee currently working in the department had COVID-19 or that any of the

 employees working in that department had been exposed to COVID-19 when Ms. Hernandez went

 to work there. Instead, Plaintiffs’ Complaint impermissibly requires the Court to assume COVID-

 19 was present in the Shipping and Labeling department during the short time Ms. Hernandez was

 working there because employees who were no longer working in that department allegedly tested

 positive for the virus. Twombly precludes that assumption. See 550 U.S. at 555 (“Factual



                                                  13
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 14 of 30 PageID #: 198




 allegations must be enough to raise a right to relief above the speculative level . . . .”). Thus,

 Plaintiffs cannot satisfy the first element of their gross negligence claim.

        2.       Plaintiffs fail to allege facts indicating Pilgrim’s was consciously indifferent to
                 a known risk.

        In addition to showing the existence of an objectively extreme risk, Plaintiffs must prove

 Pilgrim’s had “‘actual, subjective awareness of the risk involved, but nevertheless proceed[ed] in

 conscious indifference to the rights, safety, or welfare of others’” to succeed on their claim for

 gross negligence. Boerjan, 436 S.W.3d at 311. Plaintiffs seemingly attempt to meet this burden

 by claiming “Pilgrim’s was aware at all relevant times, and certainly no later than April 21, 2020,

 of the outbreak of COVID-19 in the Shipping and Labeling department of its Lufkin plant.”

 (Compl. ¶ 34.) But Plaintiffs other allegations prove Pilgrim’s lacked the subjective awareness

 required.

        Plaintiffs admit that employees in the Shipping and Labeling department who got sick

 stopped coming to work. (See id. ¶ 13 (“the Shipping and Labeling department at Pilgrim’s was

 consistently understaffed during the pandemic due to illness, employees being tested, or

 absenteeism”).) Moreover, even assuming other employees contracted COVID-19 while working

 in the Shipping and Labeling department—something Plaintiffs have not alleged and cannot

 prove—the fact that something happened in the past “as a matter of law is not sufficient to establish

 ‘that entire want of care which would raise the belief that the act or omission complained of was

 the result of a conscious indifference to the right or welfare of the person or persons to be affected

 by it.’” Ung, 904 S.W.2d at 642. Thus, Plaintiffs cannot establish their gross negligence claim by

 relying on the fact that other employees supposedly contracted COVID-19 while working in the

 Shipping and Labeling department. Plaintiffs’ gross negligence cause of action should therefore

 be dismissed.


                                                  14
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 15 of 30 PageID #: 199




 D.     Plaintiffs’ claims are barred by the Supremacy Clause and the DPA.

        1.      The President invoked federal statutory law and articulated clear federal
                policy to secure and protect the nation’s meat supply during the national
                emergency caused by COVID-19.

        Plaintiffs’ claims should also be dismissed because they are preempted by the Food Supply

 Executive Order and related federal guidance invoking the DPA. See U.S. Const. art. VI;

 Executive Order No. 13917, “Delegating Authority Under the Defense Production Act With

 Respect to Food Supply Chain Resources During the National Emergency Caused by the Outbreak

 of COVID-19,” 85 Fed. Reg. 26313 (Apr. 28, 2020).

        Section 101(a) of the DPA authorizes the President “to allocate materials, services, and

 facilities in such manner, upon such conditions, and to such extent as he shall deem necessary or

 appropriate to promote the national defense” when the President determines that certain

 circumstances are present. 50 U.S.C. § 4511(a). The President invoked his statutory authority

 under the DPA with the Food Supply Executive Order by “find[ing] that meat and poultry in the

 food supply chain meet the criteria specified in section 101(b)” of the DPA. 85 Fed. Reg. 26313;

 see also id. (“The 2019 novel (new) coronavirus known as SARS-CoV-2, the virus causing

 outbreaks of the disease COVID-19, has significantly disrupted the lives of Americans. In

 Proclamation 9994 of March 13, 2020 (Declaring a National Emergency Concerning the Novel

 Coronavirus Disease (COVID-19) Outbreak), I declared that the COVID-19 outbreak in the United

 States constituted a national emergency, beginning March 1, 2020.”).

        The Food Supply Executive Order recognized the importance of keeping poultry

 processing facilities open despite the risk that workers might be exposed to COVID-19. Id. It also

 noted that “recent actions in some States had led to the complete closure” of meat and poultry

 facilities, and “[s]uch actions” were potentially “inconsistent” with federal policy and the guidance

 provided by federal agencies. Id. That is because “[s]uch closures threaten the continued

                                                  15
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 16 of 30 PageID #: 200




 functioning of the national meat and poultry supply chain, undermining critical infrastructure

 during the national emergency.” Id. Thus, actions in the States were inconsistent with the CDC

 and OSHA interim guidance during a national emergency:

                 It is important that processors of beef, pork, and poultry (“meat and
                 poultry”) in the food supply chain continue operating and fulfilling
                 orders to ensure a continued supply of protein for Americans.
                 However, outbreaks of COVID-19 among workers at some
                 processing facilities have led to the reduction in some of those
                 facilities’ production capacity. In addition, recent actions in some
                 States have led to the complete closure of some large processing
                 facilities. Such actions may differ from or be inconsistent with
                 interim guidance recently issued by the Centers for Disease Control
                 and Prevention (CDC) of the Department of Health and Human
                 Services and the Occupational Safety and Health Administration
                 (OSHA) of the Department of Labor entitled “Meat and Poultry
                 Processing Workers and Employers” providing for the safe
                 operation of such facilities. 1

 85 Fed. Reg. 26313 (emphasis added). In short, the Food Supply Executive Order makes clear

 that, in light of the threat of the pandemic to the nation’s meat supply, the CDC and OSHA will

 have sole authority to establish worker safety protocols applicable to meat and poultry producers.

         The Food Supply Executive Order declares that “the national meat and poultry supply

 chain” is “critical infrastructure during the national emergency” caused by COVID-19 and notes

 that “closure of a single meat or poultry processing facility can severely disrupt the supply of

 protein to an entire grocery store chain.” Id. Consequently, the President—exercising his authority

 under the DPA—directed the Secretary of Agriculture to “take all appropriate action under [section

 101(b) of the DPA] to ensure that meat and poultry processors continue operations consistent




 1
     CDC & OSHA, Meat and Poultry Processing Workers and Employers, (Apr. 26,                         2020)
 https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-workers-
 employers.html.

                                                    16
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 17 of 30 PageID #: 201




 with the guidance for their operations jointly issued by the CDC and OSHA.” 2 Id. (emphasis

 added). The CDC and OSHA promulgated such guidance on April 26, 2020.

          2.       The Food Supply Executive Order preempts any “obstacle” to its enforcement.

          Under the Supremacy Clause, where state tort laws serve “‘as an obstacle to the

 accomplishment and execution of’” federal objectives, those laws are preempted. Geier v. Am.

 Honda Motor Co., 529 U.S. 861, 881 (2000) (citation omitted); see also Fid. Fed. Sav. & Loan

 Ass’n v. de la Cuesta, 458 U.S. 141, 153 (1982) (“state law is nullified to the extent it actually

 conflicts with federal law. Such a conflict arises . . . when state law ‘stands as an obstacle to the

 accomplishment and execution of the full purposes and objectives of Congress.’”) (quoting Hines

 v. Davidowitz, 312 U.S. 52, 67 (1941)). The Food Supply Executive Order “itself reflects a desire

 to subject the industry to a single, uniform set of federal safety standards”—here, federal

 regulations and guidance issued by the CDC and OSHA. Geier, 529 U.S. at 871.

          Preemption of state law may arise in a variety of circumstances, including when state and

 federal law conflict and state law provides “an obstacle” to achieving federal policies and

 objectives. Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372-73 (2000). State law is

 also preempted where it intrudes on an area exclusively regulated by the federal government. de

 la Cuesta, 458 U.S. at 153 (observing that federal preemptive intent may be inferred from “a field

 in which the federal interest is so dominant that the federal system will be assumed to preclude

 enforcement of state laws on the same subject”) (internal quotation marks omitted). Accordingly,



 2
   On May 5, 2020, the Secretary for the United States Department of Agriculture (“USDA”), pursuant to President
 Trump’s direction, issued a letter to meat processing companies “exhort[ing]” them to stay operational or resume
 operations and stating, “[e]ffective immediately, meat and poultry processing plants should utilize the guidance issued
 on Sunday, April 26, 2020, by the CDC and OSHA specific to the meat and poultry processing industry to implement
 practices and protocols for safeguarding the health of the workers and the community while staying operational or
 resuming operations.” (See U.S. Dep’t of Agriculture, “Secretary Perdue Issues Letters on Meat Packing
 Expectations,” May 6, 2020, available at https://www.usda.gov/media/press-releases/2020/05/06/secretary-perdue-
 issues-letters-meat-packing-expectations.)

                                                           17
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 18 of 30 PageID #: 202




 courts routinely find that particular causes of action or specific remedies have been preempted

 when they intrude on the federal government’s sphere of exclusive authority.

          The primary purpose of the Food Supply Executive Order is to “ensure that meat and

 poultry processors continue operations consistent with the guidance for their operations jointly

 issued by the CDC and OSHA.” 85 Fed. Reg. 26313 (emphasis added); see also id. (directing the

 Secretary of Agriculture “to determine the proper nationwide priorities and allocation of all the

 materials, services, and facilities necessary to ensure the continued supply of meat and poultry,

 consistent with the guidance for the operations of meat and poultry processing facilities jointly

 issued by the CDC and OSHA”) (emphasis added). This explicit directive preempts all state tort

 claims that would impose rules or requirements other than the CDC and OSHA guidelines because

 “the rules of law that judges and juries create or apply in such suits may themselves similarly create

 uncertainty and even conflict, say, when different juries in different States reach different decisions

 on similar facts.” 3 Geier, 529 U.S. at 871.

          Because the Food Supply Executive Order and its implementing guidance have the same

 “force and effect given to a statute of Congress,” Texas law is preempted in this case. Farkas v.

 Texas Instrument, Inc., 375 F.2d 629, 632 (5th Cir. 1967). As with the Executive Order considered

 in Farkas, the Food Supply Executive Order—which was issued pursuant to the DPA—was

 “issued pursuant to statutory authority and has the force and effect of law.” Id. at 632 n.1. Thus,

 any rule of state tort law that stands “as an obstacle to the accomplishment and execution of the


 3
   Likewise, the Food Supply Executive Order preempts Plaintiffs’ specific allegations as they relate to Pilgrim’s not
 temporarily closing the Lufkin facility. (See Compl. ¶ 9 (contending “Pilgrim’s had refused to close down even
 temporarily for additional cleaning”).) Plaintiffs also fail to explain what “additional cleaning” would require a
 temporary closure—allegations that are required for Plaintiffs to show that such a failure was negligent or grossly
 negligent. (See id.) As a meat processing facility, Pilgrim’s already cleans and sanitizes the production area on a
 regular basis to ensure harmful bacteria and viruses do not enter the food supply chain. Plaintiffs do not explain why
 those cleaning measures were insufficient; nor do they address the additional cleaning measures Pilgrim’s
 implemented in response to COVID-19. (See generally id.) Without such allegations, Plaintiffs cannot show that
 Pilgrim’s was negligent or grossly negligent.

                                                          18
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 19 of 30 PageID #: 203




 important means-related federal objectives” outlined therein “is pre-empted.” Geier, 529 U.S. at

 881 (internal quotation marks omitted). And here, the full purposes and objectives of federal law

 were to keep poultry processors like Pilgrim’s running to provide food for the nation.

          Adjudicating the merits of the Complaint under Texas’s negligence and gross negligence

 laws—rather than applying federal law in accordance with the Food Supply Executive Order—

 would result in uncertainty throughout the country and could lead to a web of conflicting and

 contradictory rules as various states apply their own different tort laws when considering how to

 keep workers safe during the ongoing health emergency. Therefore, this Court must decline to

 enforce Texas’s tort regime against Pilgrim’s.

          Plaintiffs’ own allegations that Pilgrim’s violated Texas tort laws—i.e., “the rule of state

 tort law” Plaintiffs’ urge—demonstrate how this lawsuit stands as “an obstacle” to the federal goal

 of continued operation of meat and poultry plants. Geier, 529 U.S. at 886. For example, Plaintiffs

 claim the following allegations result in liability under Texas law:

          •    Pilgrim’s “sen[t] [Ms. Hernandez] to a known hot spot for the virus.” (Compl. ¶ 4);

          •    Pilgrim’s “shifted workers . . . to fill in for workers who were absent” (Id.);

          •    “Ms. Hernandez was instructed to report to work in the Shipping and Labeling
               department” (id. ¶ 19);

          •    Pilgrim’s allegedly created an extreme risk of harm by “sending additional workers
               from other departments into the Shipping and Labeling department” 4 (id. ¶ 34); and


 4
   Shipping and labeling poultry products are, of course, necessary steps in the continued operation of Pilgrim’s Lufkin
 poultry processing facility and are the subject of regulation under federal USDA agricultural law. See 21 U.S.C.
 § 457(a) (the federal Poultry Products Inspection Act: “All poultry products inspected at any official establishment
 under the authority of this Act and found to be not adulterated, shall at the time they leave the establishment bear, in
 distinctly legible form, on their shipping containers and immediate containers as the Secretary may require, the
 information required under paragraph (h) of section 4 of this Act.”). Indeed, federal regulations require certain
 information be included on the label, including “the name and the place of business of the manufacturer, packer, or
 distributor . . . and an accurate statement of the quantity of the product in terms of weight, measure, or numerical count
 . . . .” 21 U.S.C. § 453(h)(5).                  See generally Poultry Products Inspection Act, available at
 https://www.fsis.usda.gov/wps/portal/fsis/topics/rulemaking/poultry-products-inspection-acts.


                                                            19
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 20 of 30 PageID #: 204




        •    Pilgrim “assign[ed] employees to areas where infected workers had been assigned” in
             the past (id. ¶ 35).

 If such allegations can lead to liability under Texas law—i.e., if Plaintiffs’ claims for negligence

 and gross negligence are not dismissed for the reasons explained supra—then those allegations

 stand as an obstacle to the federal laws applicable to poultry producers under the Food Supply

 Executive Order, meaning the allegations are preempted under the Supremacy Clause. See Geier,

 529 U.S. at 881 (“state tort law imposing such a duty . . . would have presented an obstacle to the

 variety and mix of devices the federal regulation sought”); see also id. at 871-72.

        In sum, the CDC and OSHA guidelines are binding federal law for the operation of meat

 and poultry plants under the Food Supply Executive Order. Thus, the micromanagement of meat

 and poultry plants by various theories of state tort laws stands as “an obstacle” to the federal policy

 seeking the continued operation of the nation’s meat supply and the application of uniform safety

 standards during the pandemic emergency. See Geier, 529 U.S. at 886 (“The rule of state tort law

 for which petitioners argue would stand as an ‘obstacle’ to the accomplishment of that objective.”).

 “Hence, [Plaintiffs’] tort action is pre-empted,” and their claims should be dismissed. Id.

        3.      Pilgrim’s is immune from this suit as a matter of law under the DPA.

        Because Pilgrim’s Lufkin facility was operating in accordance with the Food Supply

 Executive Order and related federal guidance during a national emergency, the Court should hold

 that Plaintiffs’ claims are barred by the DPA’s immunity provision. Section 707 of the DPA

 provides that “[n]o person shall be held liable for damages or penalties for any act or failure to act

 resulting directly or indirectly from compliance with a rule, regulation, or order issued pursuant

 to [the DPA], notwithstanding that any such rule, regulation, or order shall thereafter be declared

 by judicial or other competent authority to be invalid.” 50 U.S.C. § 4557 (emphasis added). Thus,

 Pilgrim’s cannot be liable for operating in accordance with the Food Supply Executive Order.


                                                   20
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 21 of 30 PageID #: 205




        As noted above, the Food Supply Executive Order commands poultry processors to operate

 “consistent with the guidance for their operations jointly issued by the CDC and OSHA.” 85 Fed.

 Reg. 26313. Notably, the Complaint does not include any allegation that Pilgrim’s failed to

 comply with the guidance issued by CDC and OSHA. (See generally Compl.) Nor do Plaintiffs

 contend Ms. Hernandez was infected with COVID-19 before the President issued the Food Supply

 Executive Order on April 28, 2020. (See Compl. ¶ 20 (“on Friday, May 1, Ms. Hernandez began

 experiencing COVID-19 symptoms”).) Consequently, there are no allegations that Pilgrim’s failed

 to comply with the Food Supply Executive Order, and Pilgrim’s cannot “be held liable for damages

 or penalties for any act or failure to act resulting directly or indirectly from compliance with” the

 Food Supply Executive Order and related federal regulations. 50 U.S.C. § 4557. The Court

 should, therefore, dismiss Plaintiffs’ claims based on the DPA’s immunity provision.

 E.     Plaintiffs’ claims should be dismissed or the case stayed under the primary
        jurisdiction doctrine.

        To the extent the Court does not dismiss Plaintiffs’ negligence and gross negligence causes

 of action for the reasons explained above, it should dismiss or stay this case pending a referral to

 OSHA pursuant to the doctrine of primary jurisdiction.

        1.      The primary jurisdiction doctrine allows agencies with special competence
                and experience to uniformly apply laws throughout the nation.

        Certain cases, although “cognizable in the courts,” should be “referr[ed] . . . to the

 administrative body” that possesses “special competence” with respect to the issues underlying the

 claim. United States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956). As explained above, the Food

 Supply Executive Order recognized poultry producers like Pilgrim’s as “critical infrastructure

 during the national emergency” caused by COVID-19 and sought to “ensure that meat and poultry

 processors continue operations consistent with the guidance for their operations jointly issued by

 the CDC and OSHA.” 85 Fed. Reg. 26313 (emphasis added). Thus, OSHA is uniquely positioned

                                                  21
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 22 of 30 PageID #: 206




 to interpret its own guidance for meat and poultry processors, and the Court should refer this case

 to OSHA in accordance with the doctrine of primary jurisdiction.

         The primary jurisdiction doctrine is not “an abdication of judicial responsibility”; instead,

 it “allows a court when faced with an issue which calls into question an area of special expertise

 of an agency to suspend proceedings pending referral of the issue to the agency for its official

 position.” Am. Trucking Ass’ns, Inc. v. I. C. C., 682 F.2d 487, 491 (5th Cir. 1982). Similarly,

 referring “the issue to the administrative agency does not deprive the court of jurisdiction.” Reiter

 v. Cooper, 507 U.S. 258, 268 (1993). Rather, the court “has discretion either to retain jurisdiction

 or, if the parties would not be unfairly disadvantaged, to dismiss the case without prejudice.” Id.

 at 268-69. Here, the case should be dismissed because Plaintiffs will not suffer unfair disadvantage

 by having their claims dismissed while OSHA considers the matter. Id.

         The Fifth Circuit has expressed a preference for referring cases like this one to

 administrative agencies under the primary jurisdiction doctrine. See Am. Trucking Ass’ns, 682

 F.2d at 492 (“When faced with two roads diverging, one leading through the unmarked forest of

 judicial guesswork and one leading through the clearing of agency expertise, this Court has

 preferred to take the [road] less traveled by, that of primary jurisdiction.”). And while there is no

 “fixed formula” for determining when the primary jurisdiction doctrine should be invoked, the

 Supreme Court has emphasized the desirability of obtaining uniform results by allowing “a

 specialized agency” to take the first pass at answering “certain types of administrative questions.”

 W. Pac. R. Co., 352 U.S. at 64. That is especially relevant here where the Food Supply Executive

 Order expressly calls on OSHA to issue guidance for the safe operation of meat and poultry

 processing facilities. 5


 5
  When issuing directions to meat processing facilities pursuant to the President’s Food Supply Executive Order,
 USDA Secretary Sonny Perdue expressly recognized OSHA’s “authority and expertise over public health and worker

                                                       22
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 23 of 30 PageID #: 207




         2.       The primary jurisdiction doctrine was developed for situations like this case.

         The Fifth Circuit has “recognized agency referral is favored when (a) it will promote even-

 handed treatment and uniformity in a highly regulated area, or when sporadic action by federal

 courts would disrupt an agency’s delicate regulatory scheme; or (b) the agency possesses expertise

 in a specialized area with which the courts are relatively unfamiliar.” Elam v. Kansas City S. Ry.

 Co., 635 F.3d 796, 811 (5th Cir. 2011). Both of those factors are satisfied here.

         With respect to the first factor, several lawsuits have already been filed against meat and

 poultry processors and their employees alleging claims related to COVID-19 infection. 6 Invoking

 the primary jurisdiction doctrine in this case will promote even-handed treatment and uniformity

 in a highly regulated area and avoid possible inconsistent rulings as numerous courts throughout

 the nation attempt to navigate OSHA regulations in lawsuits involving employees of meat

 processing facilities. In addition, because COVID-19 is a new illness, courts are relatively

 unfamiliar with the virus and the new OSHA regulations related to meat and poultry processors.

 Thus, referral to OSHA also satisfies the second Elam factor.

         Numerous Executive Branch pronouncements have made clear that federal authorities are

 making the policy decisions regarding how workplace safety should be balanced against the

 continued operation of meat processing plants as well as discretionary enforcement decisions

 concerning whether, when, and how to regulate compliance with that federally mandated balance.

 The most significant of these statements is the Food Supply Executive Order, which directed that


 safety issues for plant employees” in relation to the COVID-19 pandemic. (See U.S. Dep’t of Agriculture, “Secretary
 Perdue Issues Letters on Meat Packing Expectations,” May 6, 2020, available at https://www.usda.gov/media/press-
 releases/2020/05/06/secretary-perdue-issues-letters-meat-packing-expectations.)
 6
  See, e.g., Rural Cmty. Workers All. v. Smithfield Foods, Inc., No. 5:20-cv-06063, 2020 WL 2145350 (W.D. Mo. May
 5, 2020); Benjamin v. JBS S.A., et al., Civil Action No. 2:20-cv-02594 in the United States District Court for the
 Eastern District of Pennsylvania; Buljic, et al. v. Tyson Foods, Inc., et al., Case No. 01071 LACV140521 (Black
 Hawk) in the District Court of Iowa, Judicial District 1B; Garcia, et al. v. Guerrero, et al., Cause No. 20-61 in the
 69th District Court of Moore County, Texas.

                                                          23
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 24 of 30 PageID #: 208




 “the Secretary of Agriculture shall take all appropriate action under [the DPA] to ensure that meat

 and poultry processors continue operations consistent with the guidance for their operations jointly

 issued by the CDC and OSHA.” 85 Fed. Reg. 26313. That same day, the Secretary of Agriculture

 declared that “USDA will work with meat processing [companies] to affirm they will operate in

 accordance with the CDC and OSHA guidance, and then work with state and local officials to

 ensure that these plants are allowed to operate.” (U.S. Dep’t of Agriculture, “USDA to Implement

 President Trump’s Executive Order on Meat and Poultry Processors,” Apr. 28, 2020, available at

 https://www.usda.gov/media/press-releases/2020/04/28/usda-implement-president-trumps-

 executive-order-meat-and-poultry (emphasis added).) As this statement underscores, it is federal

 agency actors who will liaise with both meat processing facilities and state and local officials in

 order to secure the Food Supply Executive Order’s twin goals: integrity of the nation’s food supply

 and maintenance of reasonable working conditions at facilities.

        Additional contemporaneous confirmation of the extent of federal agency control over

 these issues came in the form of a statement of enforcement policy from the Solicitor of Labor and

 the Principal Deputy Assistant Secretary of OSHA. (See U.S. Dep’t of Labor, Statement of

 Enforcement Policy by Solicitor of Labor Kate O’Scannlain and Principal Deputy Assistant

 Secretary for OSHA Loren Sweatt Regarding Meat and Poultry Processing Facilities, Apr. 28,

 2020, available at https://www.dol.gov/newsroom/releases/osha/osha20200428-1.)              In that

 guidance document, the Department of Labor acknowledged that not all aspects of the guidance

 standards will be feasible for every facility and explained that OSHA therefore “will use

 enforcement discretion for employers adhering to appropriate guidance” and would “take into

 account good faith attempts to follow the Joint Meat Processing Guidance” if any investigative

 activities ensue. (Id. (emphasis added).)



                                                 24
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 25 of 30 PageID #: 209




            As these pronouncements show, the core issues in this case implicate both policy

 judgments and discretionary enforcement decisions that are squarely within the competence of

 OSHA (and its sister agencies) rather than the courts. These factors thus weigh strongly in favor

 of referring the case to OSHA. Indeed, another federal court faced with claims against a meat

 processor related to COVID-19 has already invoked the doctrine of primary jurisdiction and

 referred the case to OSHA. See Rural Cmty. Workers All. v. Smithfield Foods, Inc., No. 5:20-cv-

 06063, 2020 WL 2145350 (W.D. Mo. May 5, 2020). 7

            Like this lawsuit, the Smithfield Foods case involved allegations that a meat processor

 “failed to adequately protect workers at its meat processing plant . . . from the virus that causes

 COVID-19.” Id. at *1. There, the court decided the plaintiffs’ claims “succeed or fail on the

 determination of whether the Plant is complying with the Joint Guidance” titled “Meat and Poultry

 Processing Workers and Employers – Interim Guidance” issued by the CDC and OSHA (“the Joint

 Guidance”). Id. at *8. The court held that “OSHA (in coordination with the USDA per the

 Executive Order) is better positioned to make this determination than the Court is” and that the

 “determination goes to the heart of OSHA’s special competence: its mission includes ‘enforcing’

 occupational safety and health standards.” Id. This Court should reach the same conclusion.

            As in Smithfield Foods, OSHA is already involved in this case. OSHA sent Pilgrim’s a

 letter dated May 14, 2020 “requesting that [Pilgrim’s] investigate the death of Ms. Maria

 Hernandez” and “provide, no later than May 21, 2020, the results of [Pilgrim’s] investigation.” 8

 (See Ex. 2 at 2; cf. Smithfield Foods, 2020 WL 2145350, at *2 (“On April 22, OSHA sent


 7
     A copy of the Smithfield Foods opinion is attached hereto as Exhibit 1 for the Court’s convenience.
 8
  When considering whether to exercise subject matter jurisdiction or dismiss this case and refer it to OSHA, the Court
 may consider evidence outside the pleadings. Cf. Flores v. Pompeo, 936 F.3d 273, 276 (5th Cir. 2019) (“A district
 court may dispose of a motion to dismiss for lack of subject matter jurisdiction based ‘on (1) the complaint alone;
 (2) the complaint supplemented by undisputed facts; or (3) the complaint supplemented by undisputed facts plus the
 court’s resolution of disputed facts.’”).

                                                            25
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 26 of 30 PageID #: 210




 Smithfield a ‘Rapid Response Investigation’ requesting information regarding its COVID-19 work

 practices and infection at the Milan Plant, giving Smithfield seven days to respond.”).) Like

 Smithfield, Pilgrim’s responded to OSHA. (See Ex. 3.) Thus, “OSHA has already shown interest

 in determining whether [Pilgrim’s] is abiding by the Joint Guidance.” Smithfield Foods, 2020 WL

 2145350, at *8; see also Ex. 2 at 3 (“If we do not receive a response from you by May 21, 2020,

 outlining investigative results and actions taken to comply with OSHA/CDC guidance, an

 OSHA inspection may be conducted.”). Because “OSHA has already requested information

 about the Plant’s safety measures,” it is in the best position to determine whether Pilgrim’s is

 complying with the Joint Guidance. Smithfield Foods, 2020 WL 2145350, at *8.

        The risk of inconsistent rulings also weighs strongly in favor of referring the case to OSHA.

 As Plaintiffs note, Pilgrim’s “operates in 14 states across the United States” and produces nearly

 20% of the chicken in the United States. (Compl. ¶ 10.) If the Court refuses a primary jurisdiction

 referral here, Pilgrim’s could be subject to conflicting judicial determinations regarding the

 adequacy of its COVID-19 mitigation efforts and the efforts of its various poultry processing

 facilities to comply with the Joint Guidance. Indeed, this risk of inconsistent rulings was another

 reason the Smithfield Foods court referred that case to OSHA. See Smithfield Foods, 2020 WL

 2145350, at *8 (“only deference to OSHA/USDA will ensure uniform national enforcement of the

 Joint Guidance”). As in Smithfield Foods, “any determination by this Court whether the Plant is

 complying with the Joint Guidance could easily lead to inconsistent regulation of businesses in the

 same industry.” Id. And because “the guidelines are rapidly evolving, maintaining a uniform

 source for guidance and enforcement is crucial.” Id.

        Referring this case to OSHA serves all the goals the primary jurisdiction doctrine is meant

 to achieve. Such a referral “will promote even-handed treatment and uniformity in a highly



                                                 26
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 27 of 30 PageID #: 211




 regulated area” and prevent “sporadic action by federal courts [from] disrupt[ing] an agency’s

 delicate regulatory scheme.” Elam, 635 F.3d at 811. Moreover, OSHA “possesses expertise in a

 specialized area with which the courts are relatively unfamiliar.” Id. Thus, the Court should

 dismiss Plaintiffs’ claims and refer the matter to OSHA under the doctrine of primary jurisdiction.

 F.     Plaintiffs’ request for exemplary damages should also be dismissed.

        Although Plaintiffs do not expressly request exemplary damages, they seek “all damages

 recoverable under Texas law” related to their asserted claims. (Compl. ¶ 39.) Exemplary damages

 are potentially recoverable under Texas law if Plaintiffs prove “by clear and convincing evidence

 that the harm with respect to which the claimant seeks recovery of exemplary damages results

 from . . . gross negligence.” Tex. Civ. Prac. & Rem. Code Ann. § 41.003. Because Plaintiffs

 attempt to assert a cause of action for gross negligence, they appear to be seeking exemplary

 damages related to that claim.

        1.      Because Plaintiffs’ claim for gross negligence is not viable, Plaintiffs cannot
                recover exemplary damages.

        Plaintiffs’ request for exemplary damages should be dismissed because Plaintiffs are not

 entitled to such damages under the circumstances of this case. Plaintiffs do not allege fraud or

 malice. Thus, the only claim Plaintiffs attempt to assert that would allow for the recovery of

 exemplary damages is their gross negligence claim. See Tex. Civ. Prac. & Rem. Code Ann.

 § 41.003 (limiting the recovery of exemplary damages to harm that “results from: (1) fraud;

 (2) malice; or (3) gross negligence.”). Because that claim should be dismissed for the reasons

 explained above, Plaintiffs’ request for exemplary damages should also be dismissed.

        2.      Plaintiffs’ request for exemplary damages is preempted by federal law.

        Plaintiffs’ request for exemplary damages should also be dismissed because it is preempted

 by federal law. Plaintiffs seek to use Texas tort law regarding gross negligence to punish and deter


                                                 27
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 28 of 30 PageID #: 212




 the allegedly wrongful operations of a poultry processing business during a national emergency.

 In this situation, Texas law must yield to federal regulations because federal regulations govern

 the specific conduct at issue and displace the standard regime of sanctions that might otherwise be

 available under state law.

        Even if the Court does not hold that Plaintiffs’ claims have been preempted by the Food

 Supply Executive Order and related federal pronouncements in their entirety, the Court should still

 hold that Plaintiffs’ request for exemplary damages under Texas law has been preempted by federal

 law. Punitive damages function as “private fines levied by civil juries to punish reprehensible

 conduct and to deter its future occurrence.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 350 (1974).

 Thus, federal courts have found punitive damages preempted where the imposition of such

 damages would operate as a state regulating—i.e., punishing and/or deterring—conduct that is

 subject only to federal control. See, e.g., Pitts By & Through Pitts v. Am. Sec. Life Ins. Co., 931

 F.2d 351, 358 (5th Cir. 1991) (ERISA preempted state law claim for punitive damages).

        Here, federal agencies are using their authority under the DPA and the Food Supply

 Executive Order “to achieve a somewhat delicate balance of statutory objectives” related to meat

 processing companies. Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 348 (2001).

 Allowing state-law regulation (here, punitive damages) would “skew[]” the federal government’s

 ability to achieve its desired balance between (1) ensuring the safe operation of domestic meat

 processing facilities and (2) protecting the integrity of the nation’s food supply. Id.

        Plaintiffs’ demand for exemplary damages based on Pilgrim’s supposed failure to mitigate

 the risk of COVID-19 transmission at a poultry processing plant inevitably intrudes on the USDA’s

 exclusive authority to regulate the conduct of meat processors during a national emergency and

 would threaten the fulfillment of the USDA’s mandate to “ensure that meat and poultry processors



                                                  28
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 29 of 30 PageID #: 213




 continue operations.” 85 Fed. Reg. 26313. Thus, the Court should reject Plaintiffs’ request to

 impose exemplary damages on Pilgrim’s based on Pilgrim’s operation of a meat processing facility

 during this national emergency. (See generally Compl.)

         The Food Supply Executive Order does not permit the sort of state-law second-guessing

 Plaintiffs seek in this case. Instead, it empowers the USDA to “take all appropriate action” under

 the DPA to “ensure that meat and poultry processors continue operations consistent with the

 guidance for their operations jointly issued by the CDC and OSHA.” 85 Fed. Reg. 26313. In turn,

 the DPA grants the federal government exclusive enforcement authority and control over “all

 litigation” arising under the statute or attendant regulations. 50 U.S.C. § 4556(b).

         To the extent Texas law allows Plaintiffs to pursue a claim for gross negligence and recover

 exemplary damages against Pilgrim’s while Pilgrim’s was complying with the Food Supply

 Executive Order, there is a direct conflict between federal regulations and Texas law. Under such

 circumstances, the federal interest in regulating a manufacturer’s compliance with the DPA

 overrides a given state’s interest in regulating companies within its borders. See Pitts, 931 F.2d at

 358 (ERISA precluded state law claim for punitive damages).

         Although Texas may generally allow for the recovery of exemplary damages in cases of

 gross negligence, the federal government’s specifically articulated rules for the operation of meat

 processing facilities during the COVID-19 pandemic outweighs and displaces the State’s interest.

 Accordingly, Plaintiffs’ claim for exemplary damages should be dismissed.

                                         V.      Conclusion

         For all the reasons explained above, Pilgrim’s respectfully requests that Plaintiffs’ claims

 be dismissed with prejudice. Pilgrim’s also requests all other and further relief to which it is

 entitled either at law or in equity.



                                                  29
Case 9:20-cv-00147-RC-ZJH Document 16 Filed 09/08/20 Page 30 of 30 PageID #: 214




        Dated: September 8, 2020.

                                                   Respectfully submitted,

                                                   /s/ Clayton E. Bailey
                                                   Clayton E. Bailey, Lead Attorney
                                                   Texas State Bar No. 00796151
                                                   Benjamin L. Stewart
                                                   Texas State Bar No. 24046917

                                                   BAILEY BRAUER PLLC
                                                   Campbell Centre I
                                                   8350 N. Central Expressway, Suite 650
                                                   Dallas, Texas 75206
                                                   (214) 360-7433
                                                   (214) 360-7435 (fax)
                                                   cbailey@baileybrauer.com
                                                   bstewart@baileybrauer.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   PILGRIM’S PRIDE CORPORATION


                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically on
 September 8, 2020. As such, this document was served on all counsel of record who are deemed
 to have consented to electronic service, including Plaintiffs’ counsel identified below:

           Jim Hart, Esq.
           William Langley, Esq.
           Williams Hart Boundas Easterby, LLP
           8441 Gulf Freeway, Suite 600
           Houston, Texas 77017-5001

           George Chandler, Esq.
           P.O. Box 340
           Lufkin, Texas 75902-0340

                                                   /s/ Clayton E. Bailey
                                                   Counsel for Pilgrim’s Pride Corporation




                                              30
